     Case 2:18-cv-02288-WBS-DMC Document 21 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM ROUSER,                                   No. 2:18-CV-2288-WBS-DMC-P
12                     Petitioner,
13          v.                                         ORDER
14   CHRISTAN PFIFFER,
15                     Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brought this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Final judgment was entered on September 9, 2019.

19   Pending before the Court is Petitioner’s motion, ECF No. 20, for relief from judgment pursuant to

20   Federal Rule of Civil Procedure 60(b).

21                  Under Rule 60(b), the Court may grant reconsideration of a final judgment and

22   any order based on: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

23   discovered evidence which, with reasonable diligence, could not have been discovered within ten

24   days of entry of judgment; and (3) fraud, misrepresentation, or misconduct of an opposing party.

25   See Fed. R. Civ. P. 60(b)(1)-(3). A motion for reconsideration on any of these grounds must be

26   brought within one year of entry of judgment or the order being challenged. See Fed. R. Civ. P.

27   60(c)(1). Under Rule 60(b), the Court may also grant reconsideration if: (1) the judgment is

28   void; (2) the judgement has been satisfied, released, or discharged, an earlier judgment has been
                                                       1
     Case 2:18-cv-02288-WBS-DMC Document 21 Filed 11/10/20 Page 2 of 2


 1   reversed or vacated, or applying the judgment prospectively is no longer equitable; and (3) any

 2   other reason that justifies relief. See Fed. R. Civ. P. 60(b)(4)-(6). A motion for reconsideration

 3   on any of these grounds must be brought “within a reasonable time.” Fed. R. Civ. P. 60(c)(1).

 4                  In his motion, Petitioner contends that relief from judgment should be granted

 5   because “this court did error when it ruled that the due process violations did not matter to

 6   petitioner for since he was a lifer and had a indeterminant sentence he did not get good time.”

 7   ECF No. 20, pg. 1. Having reviewed the entire file, the Court does not find that relief under Rule

 8   60(b) is warranted.

 9                  Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion, ECF No. 20,

10   for relief from judgment is denied and the Court declines to issue a certificate of appealability.

11   Dated: November 9, 2020

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
